El Juez Asocíalo Señor Todd, Jr.,
emitió la opinión del tribunal.
 Alega el apelante en este recurso qne la Corte de Distrito de San Juan erró al admitir en evidencia la Orden Final aprobada por la Comisión de Servicio Público el 4 de enero de 1938, según certificación expedida por sn secretario el 19 de octubre de 1939, por el hecho de que según la denuncia el delito imputado al acusado de infringir dicha or-den lo cometió el 19 de agosto de 1941, y que, por tanto, no se probó que la ameritada orden final estuviera en vigor en la fecha últimamente mencionada: Asimismo alega que erró dicha corte al apreciar la prueba y declarar culpable al acusado.
La resolución y orden final de la Comisión de Servicio Público fue aprobada por dicho organismo el 4 de enero de 1938 y por el Gobernador de Puerto Rico el día 7 del mismo mes y año. Tiene fuerza de ley. El hecho de que la certi-ficación del secretario del referido organismo se expidiera en el año 1939 no la hacía inadmisible como prueba. La pre-sunción es que dicha orden final continuaba en vigor en el año 1941, salvo prueba en contrario (Artículo 464 del Có-digo de Enjuiciamiento Civil, inciso 31, artículo 102 Ley de Evidencia). Es más, en el caso de El Pueblo v. Sanjurjo, 58 D.P.R. 649 resolvimos, según aparece del sumario, que: “Reglamentos con fuerza de-ley dictados por funcionarios del gobierno, son admisibles en evidencia sin necesidad de probar que están en vigor.”
*642La prueba presentada por las partes fné contradictoria y la corte inferior resolvió el conflicto dando crédito a la de cargo. Hemos leído la transcripción de evidencia y somos de opinión qne tampoco se cometió el segundo error.

Debe confirmarse la sentencia apelada.